Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 1 of 17

EXHIBIT 1
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 2 of 17

-£ Caution
As of: October 18, 2019 5:01 PM Z

Cardinal Shipping Corp. v. M/S Seisho Maru

United States Court of Appeals for the Fifth Circuit
October 22, 1984
Nos. 83-2338, 83-3030

Reporter

744 F.2d 461 *, 1984 U.S. App. LEXIS 17484 **; 1985 AMC 2630

CARDINAL SHIPPING CORPORATION, Plaintiff-
Appellant Cross Appellee, v. M/S SEISHO MARU, her
engines, tackle, etc., Defendant-Appellee, Aizawa Kaiun
K.K., Claimant-Defendant Cross-Appellant. The
GOVERNMENT OF the REPUBLIC OF INDONESIA
and Bandan Urusan Logistik, Plaintiffs-Appellants Cross
Appellees, v. M/V GLAFKOS, her engines, tackle,
apparel, furniture, etc., in rem, et al., Defendants-
Appellees, Glafkos Shipping Co., Ltd., Defendant-
Appellee Cross Appellant

Prior History: [**1] Appeals from the United States
District Court for the Eastern District of Louisiana.
Appeals from the United States District Court for the
Southern District of Texas.

Disposition: Affirmed.

Core Terms

 

charter, vessel, cargo, Shipping, dispatch, charterparty,
withdrawal, liens, bill of lading, loading, maritime lien,
attorney's fees, anti-lien, shipper, contracts, hire,
subcharterer, bad faith, affreightment, subcharter,
demurrage, shipowner, contacts, parties, argues, terms,
port, rem, voyage charter, charter party

Case Summary

 

Procedural Posture

Plaintiff shipper appealed from an order of the United
States District Court for the Eastern District of
Louisiana, which dismissed plaintiffs suit to recover
damages for breach of a voyage charter. Also, plaintiffs,
foreign government and consignee of cargo, appealed
from an order of the United States District Court for the
Southern District of Texas, which granted summary
judgment te defendant shipper in a suit for dispatch.

Overview

In one case, the district court dismissed plaintiff
shipper's suit against defendant vessel-owner to recover
damages for breach of a voyage charter. In another
case, plaintiffs, foreign government and consignee of
cargo, appealed from another district court's summary
judgment to defendant shipper in a suit to collect
dispatch. With both cases consolidated, the court noted
that both cases involved charters and sub-charters, and
that both cases involved maritime liens and the
effectiveness of Prohibition-of-Lien clauses contained in
the charter parties. Regarding the first case, the court
held that plaintiffs lien could not have arisen because it
conflicted with a chartering party's right to withdraw the
vessel under its time charter. Also, it was barred by the
Prohibition of Lien clause as plaintiff failed to meet its
burden that a reasonable inquiry would not have
brought the anti-lien clause of its time charter to its
attention. As to the second case, the court also held that
the Prohibition-of-Lien clause there also precluded
plaintiffs’ lien, as they also failed to show they could not
discover the anti-lien provision contained in the
subcharter. Both judgments were affirmed.

Outcome

In two separate cases involving maritime liens, the court
affirmed the dismissal of one suit to recover damages
for a breach of a voyage charter, and a summary
judgment to defendant shipper in a suit to collect
dispatch, as the parties asserting the maritime liens both
failed to meet their burdens of establishing that they
would not have discovered a Prohibition of Lien clause
contained in a subcharter relating to the vessels.

LexisNexis® Headnotes

 

Admiralty & Maritime Law > Practice &
Procedure > Choice of Law

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 3 of 17

Page 2 of 16

744 F.2d 461, "461; 1984 U.S. App. LEXIS 17484, *"14

Admiralty & Maritime Law > Maritime
Contracts > General Overview

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Civil Procedure > ... > Federal & State
Interrelationships > Choice of Law > General
Overview

Business & Corporate
Compliance > ... > Transportation Law > Water
Transportation > Licensing & Registration

HN1[&] Practice & Procedure, Choice of Law

In the absence of an effective choice of law by the
parties, and in regard to resolving maritime choice-of-
law problems, the forum contacts to be considered
include: (a) the place of contracting, (b) the place of
negotiation of the contract, (c) the place of performance,
(d) the location of the subject matter of the contract, and
(e) the domicile, residence, nationality, place of
incorporation and place of business of the parties. The
court has also recognized, however, that a maritime lien
does not arise solely by operation of contract law.
Therefore, in addition to those contacts, the court
considers more general factors which include (a) the
needs of the international system, (b) relevant policies
of the forum, (c) relevant policies of other interested
states, (d) the protection of justified expectations, (e) the
basic policies underlying the particular field of law, (f)
certainty, predictability, and uniformity of result, and (g)
ease in the determination and application of the law to
be applied.

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Admiralty & Maritime Law > Maritime
Contracts > General Overview

Admiralty & Maritime Law > Maritime
Contracts > Types of Contracts

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > Maritime

Liens > Priority & Sources > Tort Claims &
Settlements

Admiralty & Maritime Law > Maritime Personal
Injuries > General Overview

Civil Procedure > ... > In Rem & Personal
Jurisdiction > In Rem Actions > True In Rem Actions

Business & Corporate
Compliance > ... > Transportation Law > Water
Transportation > Licensing & Registration

HN2{x] Priority & Sources, Contracts

The maritime lien is an ancient and unique feature of
admiralty doctrine. It arises by operation of law to
provide security to the victims of certain maritime torts
and contract breaches. Plaintiffs bring an action directly
against the vessel in rem. If they are victorious on the
merits, they may enforce the judgment by condemnation
and sale of the ship.

Admiralty & Maritime Law > Charterparties

Civil Procedure > ... > Jurisdiction > In Rem &
Personal Jurisdiction > General Overview

Transportation Law > Carrier Duties &
Liabilities > Bills of Lading

Admiralty & Maritime Law > General Overview

Admiralty & Maritime
Law > Charterparties > Charter Contracts > General
Overview

Admiralty & Maritime
Law > Charterparties > Charter Contracts > Bills of
Lading

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > General Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Maritime Liens

Admiralty & Maritime Law > Charterparties > Party
Liability > General Overview

Admiralty & Maritime Law > ... > Business &
Corporate Compliance > Admiralty &

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 4 of 17

Page 3 of 16

744 F.2d 461, *461; 1984 U.S. App. LEXIS 17484, **1

Maritime > Owner Liability of Chartered Vessels

Admiralty & Maritime Law > Charterparties > Types
of Charterparties > Voyage Charters

Admiralty & Maritime Law > Maritime
Contracts > General Overview

Admiralty & Maritime Law > Maritime
Contracts > Types of Contracts > Affreightment

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > Maritime
Liens > Enforcement

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > Authority to Encumber

Admiraity & Maritime Law > Maritime
Liens > Priority & Sources > Tort Claims &
Settlements

Admiralty & Maritime Law > Shipping > General
Overview

Admiralty & Maritime Law > Shipping > Bills of
Lading > General Overview

Admiralty & Maritime Law > Shipping > Bills of
Lading > Effectiveness & Validity

Admiralty & Maritime Law > Shipping > Bills of
Lading > Signatures

Civil Procedure > ... > In Rem & Personal
Jurisdiction > In Rem Actions > True In Rem Actions

Contracts Law > Breach > General Overview

Labor & Employment Law > Employment
Relationships > Employment Contracts > Breaches

Business & Corporate
Compliance > ... > Transportation Law > Water
Transportation > Licensing & Registration

HN3{x%] Admiralty & Maritime Law, Charterparties

A maritime lien typically arises when the owner has

breached its contract with the charterer. Charterparties
must, in the invariable regular course of business, be
made, for the performance of which the law confers a
lien on the vessel. The charterer may enforce its
contract through an action in rem. The vessel may also
become open to maritime liens if the owner, or his
Master, accepts cargo on board and signs a bill of
lading evidencing a contract of affreightment with the
shipper. Breach of that contract, for example by the loss
of the cargo during the voyage, would subject the vessel
to in rem liability.

Admiralty & Maritime Law > Charterparties
Contracts Law > Breach > General Overview

Transportation Law > Carrier Duties &
Liabilities > Bills of Lading

Admiralty & Maritime Law > General Overview

Admiralty & Maritime
Law > Charterparties > Charter Contracts > General
Overview

Admiralty & Maritime
Law > Charterparties > Charter Contracts > Bills of
Lading

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > General Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Damages

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Maritime Liens

Admiralty & Maritime Law > Charterparties > Party
Liability > General Overview

Admiralty & Maritime Law > Charterparties > Types
of Charterparties > Voyage Charters

Admiralty & Maritime Law > Maritime
Contracts > General Overview

Admiralty & Maritime Law > Maritime
Contracts > Types of Contracts > Affreightment

Admiralty & Maritime Law > Maritime
Liens > General Overview

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 5 of 17

Page 4 of 16

744 F.2d 461, *461; 1984 U.S, App. LEXIS 17484, **1

Admiralty & Maritime Law > Maritime
Liens > Nature > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > Authority to Encumber

Business & Corporate
Compliance > ... > Transportation Law > Water
Transportation > Licensing & Registration

HN4[Ss] Admiralty & Maritime Law, Charterparties

When the general owner entrusts the special owner with
the entire control and employment of the ship, itis a just
and reasonable implication of law that the general
owner assents to the creation of liens binding upon his
interest in the vessel, as security for the performance of
contracts of affreightment made in the course of the
jawful employment of the vessel. The general owner
must be taken to know that the purpose for which the
vessel is hired, when not employed to carry cargo
belonging to the hirer, is to carry cargo of third persons;
and that bills of lading, or charterparties, must, in the
invariable regular course of that business, be made, for
the performance of which the law confers a lien on the
vessel. This language has been read to permit a
maritime lien against the vessel when the charterer
breaches its bill-of-lading contract with a shipper.

Admiralty & Maritime Law > Charterparties

Admiralty & Maritime
Law > Charterparties > Charter Contracts > General
Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > General Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Maritime Liens

Admiralty & Maritime Law > Charterparties > Party
Liability > General Overview

Admiralty & Maritime Law > Charterparties > Types
of Charterparties > Time Charters

Admiralty & Maritime Law > Maritime
Contracts > General Overview

Admiralty & Maritime Law > Maritime
Contracts > Types of Contracts

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > Maritime
Liens > Priority & Sources > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > Executory Contracts

Admiralty & Maritime Law > Shipping > General
Overview

Contracts Law > Breach > General Overview

Business & Corporate Compliance > ... > Contracts
Law > Types of Contracts > Executery Contracts

Business & Corporate
Compliance > ... > Transportation Law > Water
Transportation > Licensing & Registration

HN5[x%] Admiralty & Maritime Law, Charterparties

Under the executory contract doctrine, a maritime lien
for breach of charterparty arises once (and to the extent
that) cargo is loaded on board. The fanciful courts have
envisioned a union of ship and cargo, marking the
commencement of the lien. Thus, even if the ship does
not leave port with the cargo, it may be liable for a
charter breach.

Admiralty & Maritime Law > Charterparties
Business & Corporate

Compliance > ... > Transportation Law > Water
Transportation > Maintenance & Safety

Admiralty & Maritime Law > General Overview

Transportation Law > Water
Transportation > General Overview

HN6[xo] Admiralty & Maritime Law, Charterparties

The withdrawal of a vessel from a charter party means
that the owner shall deprive the charterer of any further

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 6 of 17

Page 5 of 16

744 F.2d 461, *461; 1984 U.S. App. LEXIS 17484, **1

enjoyment or use of the vessel and take it into his own
exclusive possession. This can be presently done, even
where the vessel is at sea, provided she is light; but if
there be any cargo on board no withdrawal can be
made until the cargo be relanded if the vessel is at the
loading port, or until it be discharged if she is at sea or
at destination. This rule serves to protect both the
vessel owner who is able to regain control of his vessel
by discharging the cargo, and the cargo owner whose
property will be unloaded at either of the two safest
points, the loading port or the destination. Once a vessel
has put out to sea, she must continue the voyage and
discharge her cargo before withdrawing from the
charter.

Admiralty & Maritime Law > Charterparties

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > General Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Maritime Liens

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > Maritime
Liens > Nature > General Overview

Admiralty & Maritime Law > Maritime
Liens > Priority & Sources > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

HN7|xe] Admiralty & Maritime Law, Charterparties

The general owner assents to the creation of liens by
the special owner. The general owner, however, can
effectively negate that implication of assent by the
inclusion of a clause prohibiting contract liens.

Admiralty & Maritime Law > Charterparties

Admiralty & Maritime
Law > Charterparties > Charter Contracts > General
Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Genera! Overview

Admiralty & Maritime Law > ... > Charter
Contracts > Remedies > Maritime Liens

Admiralty & Maritime Law > Charterparties > Party
Liability > General Overview

Admiralty & Maritime Law > Maritime
Liens > General Overview

Admiralty & Maritime Law > Maritime
Liens > Priority & Sources > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > General Overview

Admiralty & Maritime Law > ... > Priority &
Sources > Contracts > Authority to Encumber

HN8[X] Admiralty & Maritime Law, Charterparties

An owner should be able to shield himself against liens
if he gives sufficient notice to shippers and
subcharterers. The question becomes whether the
notice was sufficient, or, more precisely, whether the
charterer, at the time it chartered the vessel, knew, or by
reasonable diligence could have ascertained, that the
ship was already under charter and that the charter
contained a Prohibition-of-Lien clause. The party
entering a contract has a duty of inquiry. !f he later
seeks a lien for breach of that contract, he must meet
the burden of showing that diligent inquiry would not
have informed him of the higher charter or the anti-lien
clause.

Admiralty & Maritime Law > Charterparties

Transportation Law > Carrier Duties &
Liabilities > Demurrage

Admiralty & Maritime Law > Maritime
Liens > General Overview

HNG|see] Admiralty & Maritime Law, Charterparties

The mere fact that the owner has a right to demurrage,
even one secured by a lien on the cargo, does not
automatically give a right to dispatch.

Admiralty & Maritime Law > Maritime
Liens > General Overview

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 7 of 17

Page 6 of 16

744 F.2d 461, “461; 1984 U.S. App. LEXIS 17484, *"1

Civil Procedure > Remedies > Costs & Attorney
Fees > General Overview

HN10[%] Admiralty & Maritime Law, Maritime Liens

In order to collect fees, the plaintiff must prove that the
party seizing the vessel acted in bad faith, with malice,
or with wanton disregard for the rights of his opponent.

Counsel: James J. Sentner, Jr., Haight, Gardner, Poor
& Havens, Houston, Texas, for Amicus.

R. Glenn Bauer, Haight, Gardner, Poor & Havens, New
York, New York, for Appellant.

Philip A. Fant, Leach & Paysse, New Orleans,
Louisiana, for Appellant.

Daniel J, O'Callaghan, Delson & Gordon, New York,
New York, for Appellant.

Ted C. Litton; William R. Towns, Royston, Rayzor,
Vickery & Williams, Houston, Texas, for Appellee.

J. Francois Allain, John H. Clegg, Chaffe, McCall,
Phillips, Toler & Sarpy, New Orleans, Louisiana, for
Appellee.

Judges: Goldberg, Rubin and Reaviey, Circuit Judges.
Rubin, Judge, concurring.

Opinion by: GOLDBERG

Opinion

[*463] GOLDBERG, Circuit Judge:

The two cases consolidated for this appeal both involve
maritime liens and the effectiveness of “Prohibition-of-
Lien” clauses contained in charter parties. We will treat
the two cases separately, however, because they raise
different peripheral issues and their factual settings
differ.

|. CARDINAL SHIPPING v. M/S SEISHO [**2] MARU

Aizawa Kaiun K.K. ("Aizawa") owns the M/S Seisho
Maru. Aizawa time-chartered the vessel to Nakamura
Steamship Co., Ltd., ("Nakamura") under a charterparty
dated August 17, 1979. Aizawa and Nakamura are both
Japanese Corporations, and the Seisho Maru sails
under a Japanese flag. The charterparty gave
Nakamura the right to use or sublet the vessel for a set
period. The actual operation of the vessel, however,
would be the responsibility of a Master and crew

provided by Aizawa. On November 17, 1980,
Nakamura time -chartered the Seisho Maru to Clover
Trading Corporation ("Clover"), a Liberian Corporation.
The period of this charter was two years, plus or minus
one month at the charterer's option. The charterparty
provided for payment of hire to be made in London,
semi-monthly in advance.

The time charter from Nakamura to Clover, as well as
the head charter from Aizawa to Nakamura, were drawn
on the standard New York Produce Exchange form.
Both charters contained the following lien clause:

18. That the Owners shall have a lien upon all
cargoes, and all sub-freights for any amounts due
under this Charter, including General Average
contributions, and the Charterers [**3] to have a
lien on the Ship for all monies paid in advance and
not earned, and any overpaid hire or excess
deposit to be returned at once. Charterers will not
suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents,
which might have priority over the title and interest
of the owners in the vessel.
(emphasis added).

On October 5, 1981, in Charlotte, N.C., Clover entered
into a voyage charterparty with Cardinal Shipping
Corporation ("Cardinal"), a United States Corporation.
The charter contemplated the carriage of six thousand
metric tons of steel coils from Oxeloesund, Sweden, the
ports of Detroit and Chicago. Cardinal executed the
[*464] charter in order to meet its contractual
commitment with a shipper of the cargo. '

(**4] In accordance with the charterparty, Clover
delivered the Seisho Maru to Cardinal in Oxelosund. 2
On November 3, 1981, Cardinal began loading the
cargo of coils on board. In the meantime, a dispute had
developed between Nakamura and Clover. Payment of
hire under their time charter became due on October 28,
1981. The day before, Clover had advised Nakamura

 

'The shipper is Intercontinental Metals Corporation, a United
States company. Its contract with Cardinal is evidenced by a
Liner Booking Note executed in Charlotte, North Carolina, on
October 13, 1981. We, like the trial court, consider it irrelevant
that this note is dated eight days after the voyage charter
between Cardinal and Clover.

2The charter originally designated the Dimitris P. Lemos as
the carrying vessel but provided for substitution at the carrier's
option. The Seisho Maru was substituted before the date of
performance.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 8 of 17

Page 7 of 16

744 F.2d 461, *464; 1984 U.S. App. LEXIS 17484, **4

that it had instructed its bankers to transfer the amount
due to Nakamura's bank. Nakamura’s representatives,
relying on this communication, waited several days for
the transfer of funds. When the transfer had not
occurred by November 3, Nakamura's representatives
contacted Clover seeking clarification as to the non-
payment of hire.

On the following day, November 4, 1981, Nakamura
instructed the vessel that loading should cease
immediately. Approximately [**5] 1800 of the 6000
metric tons had already been loaded; but neither
Nakamura nor the Master of the Seisho Maru had
signed bills of lading for the cargo. Since payment was
not forthcoming, Nakamura gave formal notice on
November 5 of the default in payment of hire, expressly
reserving Nakamura's right under the charterparty to
withdraw the vessel and affording Clover three banking
days to cure the default.

When Clover failed to remit payment within that time,
Nakamura announced that it would withdraw the vessel
from the time charter. Some discussions ensued
between Nakamura and Cardinal concerning the
carriage of the cargo of steel coils, but no agreement
could be reached. Thus, in mid-November, Nakamura
discharged the cargo already on board and withdrew the
Seisho Maru.

Cardinal made alternate arrangements to ship the
cargo, allegedly suffering losses as a result. It filed suit
in district court to recover damages for breach of the
voyage charter. Cardinal brought this action in rem,
asserting a lien against the Seisho Maru. Aizawa
appeared as claimant of the vessel and filed a Motion to
Dismiss Cardinal's in rem complaint. Cardinal, in turn,
filed an Opposition to that [**6] motion as well as its
own Cross-Motion for Summary Judgment. The trial
court granted Aizawa's Motion to Dismiss, holding that
the Prohibition-of-Lien Clause in Aizawa's charterparty
precluded Cardinal's assertion of a lien. This appeal
follows.

A. Issues

A major squall has brewed in this case because
Cardinal is suing for breach of a charter to which Aizawa
was not a party. Cardinal nevertheless asserts that the
Seisho Maru itself is bound to that contract. Cardinal
argues that ancient maritime doctrine creates reciprocal
liens between the vessel and her cargo once the cargo
is loaded on board. Aizawa responds that such a lien
does not arise in this case and, in any event, is
precluded by the Prohibition-of-Lien clause in the

Nakamura-Clover charter. The shipowner argues that
Cardinal had a duty of reasonable diligence to discover
that clause. Finally, Aizawa argues that Swedish law
should apply to this dispute under choice-of-law
principles.

Approaching this storm line from the opposite heading,
we hoid that Swedish law does not apply but that
American law precludes Cardinal's lien.

1, Choice of Law

This Circuit has held that the Restatement
(Second) [**7] of Conflicts of Law [hereinafter cited as
Second Restatement] provides the proper model for
resolving maritime choice-of-law problems. See Gulf
["465] Trading & Transportation v. the Vessel Hoegh
Shield, 658 F.2d 363, 366 (5th Cir.1981), relying on
Lauritzen v. Larsen, 345 U.S. 571, 73 S. Ct. 921, 97 L.
Ed. 1254. 3 In Gulf Trading, an American supplier
("Gulf") had delivered bunker fuel to a vessel in
American waters. Failing to receive payment from the
charterer of the vessel, Gulf seized the vessel and
asserted a maritime lien. This Court, in deciding whether
American law should govern the validity of the lien,
followed the analysis of the Second Restatement and
evaluated the various points of contact between the
transaction and the governments whose competing laws

might apply.

(**8] Locking first at the bunkering contract between
Gulf and the charterer, we considered the contacts
specified in section 188 of the Second Restatement.

HN] In the absence of an effective choice of
law by the parties, the forum contacts to be
considered include: (a) the place of contracting, (b)
the place of negotiation of the contract, (c) the
place of performance, (d) the location of the subject
matter of the contract, and (e) the domicile,
residence, nationality, place of incorporation and
place of business of the parties.

Gulf Trading, 658 F.2d at 366.

We also recognized, however, that a maritime lien does
not arise solely by operation of contract law. Therefore,

 

3 Lauritzen involved a Jones Act claim brought by an injured
seaman. Therefore, the Supreme Court applied the Second
Restatement rules relevant to tort actions. See 345 U.S. at
583,73 S. Ct. at 928.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 9 of 17

Page 8 of 16

744 F.2d 461, “465; 1984 U.S. App. LEXIS 17484, **8

in addition to the section 188 contacts, we considered
more general factors set forth in Second Restatement §
6:

in the absence of statutory directives and subject to
constitutional restrictions, the relevant factors
include (a) the needs of the international system,
(b) relevant policies of the forum, (c) relevant
policies of other interested states, (d) the protection
of justified expectations, (e) the basic policies
underlying the particular field of law, (f) certainty,
[**9] predictability and uniformity of result, and (g)
ease in the determination and application of the law
to be applied.

658 F.2d at 367.

We concluded that federal statutory law reflected a
strong policy of protecting American suppliers and
would lead to a uniform, predictable result in future
cases. We also determined that the alternative forum
(England) did not have a great interest in regulating the
relationship between an American supplier and a non-
English vessel. Therefore, we applied forum law rather
than British law.

Now, directing the spyglass of precedent toward the
deck of our own Seisho Maru, we likewise conciude that
American law should govern. The voyage charter
between Cardinal and Clover has the most significant
contacts with the United States. The charterparty was
executed in the United States between an American
corporation (Cardinal) and a Liberian corporation
(Clover), The places of performance included both
Sweden, where the cargo was to be loaded, and the
United States, where the cargo was to be discharged.
Freight was to be paid by transferring money to a bank
in New York. Disputes were to be arbitrated in New
York. The only contacts [**10] with Sweden were the
initial presence of the subject matter -- the steel coils to
be shipped -- and the fact that performance began in
Oxeloesund. Though the presence of the coils is an
important factor, see Gulf Trading, 658 F.2d at 367 n. 4,
we hold that the contacts with the United States
predominate in this case. 4

 

4\t is conceivable that Japan has contacts with this case,
because the owner is Japanese and the head charter
{containing one of the anti-lien clauses) was drawn up
between two Japanese corporations. However, Aizawa has
not contended that the trial court erred in failing to apply
Japanese law. Therefore, we need not consider whether

Furthermore, the more general factors listed in
Restatement Second § 6 do not favor Swedish law.
Sweden has some interest in the handling of cargo
within its waters, but little concern about liens asserted
[*466] by an American corporation against a non-
Swedish 5 vessel. Cf Gulf Trading, 658 F.2d at
358. [**11] Aizawa has shown us no evidence of a
strong policy in Swedish law regarding maritime liens in
general. Nor has appellee demonstrated that the
international maritime system is better served by
Swedish rules than by American rules.

The effect of the parties' expectations is ambivalent at
best. There is no reason to believe that Clover or
Cardinal expected Swedish rather than American law to
govern their dealings. Given that the charter called for
performance in both hemispheres, Clover and Cardinal
were at least as likely to anticipate that American law
would control. Furthermore, the charter's incorporation
of U.S. regulations in one technical area © and its
reference to U.S. arbitration provide some evidence that
the contracting parties intended American law to apply.

[**12] As to Aizawa itself, the company does not argue

that it expected Swedish law to govern liens against the
Seisho Maru when it first time-chartered the vessel.
Such expectations could have arisen only when
Aizawa's Master became aware of the Clover-Cardinal
voyage charter. The evidence does not support a claim
that the Master's expectations would have been any
different from those of Cardinal and Clover.

The final factors -- certainty, uniformity, and easy
application -- all favor American law in this case. Under
Aizawa's view, Swedish law would apply to breaches of
the charterparty while the Seisho Maru was still in
Oxeloesund, but American law might kick in once the
vessel reached Detroit or perhaps at some point in the
Atlantic. Uncertainty about when American law became
applicable and the resulting incongruity of legal rules
would produce errant gusts disturbing the predictable
tradewind of maritime law.

 

Japanese law was preferable to American law.

5The Seisho Maru is a Japanese-flag vessel owned by a
Japanese corporation.

®Clause 42 required that the vessel's gear comply with
“regulations established by U.S. Public Law 85-742 Part 9
(safety and health regulations for longshoring)." These
particular regulations are irrelevant to our case, but the
reference to them is at least some indication of an intent that
American law apply.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 10 of 17

Page 9 of 16

744 F.2d 461, *466; 1984 U.S. App. LEXIS 17484, **12

In sum, general choice-of-law principles as well as the
relevant transactional contacts impel us to apply
American law. We will follow the charts of the forum in
navigating the rough seas ahead.

2. The Maritime Lien

HN2*] The maritime lien is an ancient and unique
feature [**13] of admiralty doctrine. It arises by
operation of law to provide security to the victims of
certain maritime torts and contract breaches. See, e.g.,
The Barnstable, 181 U.S. 464, 21 S. Ct 684, 45 L. Ed.
954 (1901); The Schooner Freeman v. Buckingham, 59
U.S. (18 How.) 182, 188, 15 L. Ed. 341 (1855): 2
Benedict on Admiralty § 21, at 2 (7th ed. 1983); G.
Gilmore & C. Black, The Law of Admiralty Chapter IX
(2d ed. 1975) [hereinafter cited as Gilmore & Black].
Plaintiffs bring an action directly against the vessel in
rem. lf they are victorious on the merits, they may
enforce the judgment by condemnation and sale of the
ship. See 2 Benedict on Admiralty, supra, § 21, at 2-3.

HN3F] A maritime lien typically arises when the owner
has breached its contract with the charterer. See
Rainbow Line v. M/A Tequila, 480 F.2d 1024 (2d
Cir.1973); Belvedere v. Compania Plomari de Vapores,
189 F.2d 148 (5th Cir.1957).
Charterparties must, in the invariable regular
course of . business, be made, for the
performance of which the law confers a lien on the
vessel.

Rainbow Line, 480 F.2d at 1027 [**14] (quoting The
Schooner Freeman_v. Buckingham , 59 U.S. (18 How.)
at 190, 15 L. Ed. 3471). The charterer may enforce its
contract through an action in rem.

 

The vessel may also become open to maritime liens if
the owner (or his Master) accepts cargo on board and
signs a bill of lading evidencing a contract of
affreightment with the shipper. Breach of that contract
(e.g., by the loss of the cargo during the voyage) would
subject the vessel [*467] to in rem liability. See The
Capitaine Faure, 10 F.2d 950, 954, 961 (2d Cir.1926):
Tube Products of India v. S.S, Rio Grande, 334 F. Supp.
1039, 1041 (S.D.N.Y. 1971): W. Poor, American Law of
Charter Parties and Ocean Bills of Lading § 10, at 33
(1968) [hereinafter cited as Poor on Charter Parties); 2A
Benedict on Admiraity, supra, § 35, at 4-19.

In the present case, however, no such hills of lading
were issued, and the plaintiffs sue for a breach not of
the head charter but of a subcharter to which Aizawa

was not privy. Cardinal nevertheless argues that
Aizawa entrusted the Seisho Maru to a time charterer
and thereby assented to the creation [**15] of liens
upon the vessel as security for the performance of the
charterer's contracts of affreightment. As the Supreme
Court stated in The Schooner Freeman:

HN4@) When the general owner intrusts the
special owner with the entire control and
employment of the ship, it is a just and reasonable
implication of law that the general owner assents to
the creation of liens binding upon his interest in the
vessel, as security for the performance of contracts
of affreightment made in the course of the lawful
employment of the vessel. The general owner must
be taken to know that the purpose for which the
vessel is hired, when not employed to carry cargo
belonging to the hirer, is to carry cargo of third
persons; and that bills of lading, or charterparties,
must, in the invariable regular course of that
business, be made, for the performance of which
the law confers a lien on the vessel.

59 U.S. (18 How.) at 190, 15 L. Ed. 347.

The Second Circuit has read this language to permit a
maritime lien against the vessel when the charterer
breaches its bill-of-lading contract with a shipper. See
United States v. S.S, Lucie Schulte, 343 F.2d 897, 900
(2d Cir.1965) [**16] (shipper suing in rem to recover
overcharges collected by charterer). The same
reasoning could be used to recognize a lien for the
breach of a subcharter. Cf. Gilmore & Black, supra, at
668-69 (lien may arise if not “prohibited by an apt clause
in the [head] charterparty"). Conceivably, even the
breach of a sub-subcharter (like the Clover-Cardinal
agreement) could give rise to liens, under the theory
that the subcharterer (Clover) was entrusted with the
use of the vessel. ’ And, if a subcharterer has authority
thus to bind the vessel, why not a sub-subcharterer?
The potential iterations of the theory are as
multitudinous and repetitive as the chambers of the
pearly nautilus.

We need not explore the full depths of those issues,
however. Our case may be resolved on two narrower
grounds. First, the lien cannot arise because it conflicts
with Nakamura's right [**17] of withdrawal. Second, it is

 

7 After all, the head charter permitted Nakamura to subcharter
the Seisho Maru and thereby give control over the vessel to a
subcharterer.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 11 of 17

Page 10 of 16

744 F.2d 461, “467; 1984 U.S. App. LEXIS 17484, **17

also barred by the Prohibition-of-Lien clause.
(a) Right of Withdrawal

Allowing a lien in this case would undermine
Nakamura's right of withdrawal under its time charter.
To clarify this point, we must provide some background
information. HNS5(*] Under the “executory contract
doctrine," a maritime lien for breach of charterparty
arises once (and to the extent that) cargo is loaded on
board. See Osaka Shosen Kaisha v. Pacific Export
Lumber, 260 U.S. 490, 43 S. Ct. 172, 67 L. Ed. 364

(1923); Bulkley v. Naumkeag Steam Cotton, 65 U.S. (24

How.) 386, 76 L. Ed. 599 (1860): Belvedere v.
Compania Plomari de Vapores, 189 F.2d at 149-50; The

Capitaine Faure, 10 F.2d at 961; Gilmore & Black,
supra, § 9-22, at 637-38, § 9-23, at 639. The fanciful
courts have envisioned a "union of ship and cargo,”
marking the commencement of the lien. See Krauss
Brothers Lumber v. Dimon _S.S. Corp., 290 U.S. 117,
121, 54S Ct 105, 106, 78 L. Ed 216 (1933). Thus,
even if the ship does not leave port with the cargo, it
may be liable for a charter breach. The [*468] Seisho
Maru in [**18] this case discharged its cargo before
leaving Oxeloesund; but because it had taken the steel
coils on board for a few days, Cardinal argues that the
discharge gave rise to a lien.

 

 

However, the cargo was unloaded because Nakamura
was exercising its rights under the charter with Clover.
Nakamura withdrew the vessel from the charter after
Clover had failed to meet payment obligations. The
charterparty expressly authorized a withdrawal under
those circumstances. Clause 5 provides that if Clover
fails to make
the punctual and regular payment of hire, .. .
[Nakamura] shall be at liberty to withdraw the
vessel from the service of [Clover], without
prejudice to any claim [Nakamura] may otherwise
have on [Clover].
Record at 167. Clause 49 is more specific:

In default of prompt payment of the hire, or bank
guarantee or deposit, or on any breach of this
Charter, [Nakamura] shall notify (Clover)
whereupon [Clover] shall rectify matters within three
banking days of receipt of notification from
[Nakamura], failing which [Nakamura] shall have
the right to withdraw the vessel from the service of
[Clover], without prejudice to any claim [Nakamura]
may [**19] otherwise have on [Clover] under the
Charter.

Record at 170. Under these terms, Nakamura was

entitled to withdraw the Seisho Maru if Clover failed to
meet its payments and if Nakamura gave the proper
notice and allowed the appropriate grace period before
acting. See Schirmer Stevedoring v. Seaboard
Stevedoring, 306 F.2d 188, 189, 190, 191 (9th
Cir.1962); Diana Compania Maritima v. Subfreights of
the S.S. Admiralty Flyer, 280 F. Supp. 607
(S.D.N.Y.1968), Cardinal does not dispute that
Nakamura met all of the procedural requirements and
was entitled to withdraw the vessel.

Maritime law, however, required Nakamura to reland the
cargo before effecting withdrawal of the vessel. As the
Second Circuit declared in Luckenbach v. Pierson, 229

F. 130 (2d Cir.1915):HN6[#]

The withdrawal of a vessel from a charter party
means that the owner shall deprive the charterer of
any further enjoyment or use of the vessel and take
it into his own exclusive possession. This can be
presently done, even where the vessel is at sea,
provided she is light; but if there be any cargo on
board no withdrawal can be made until the cargo be
relanded [**20] if the vessel is at the loading port,
or until it be discharged if she is at sea or at
destination. In the present case, when Luckenbach
notified Pierson & Co, that he would withdraw the
vessel on June 27th if the hire in arrear were not
then paid, she was loading at Baltimore and he
could have done so by relanding the cargo.

 

Id. at 132 (emphasis added); Diana Compania Maritima
v. Subfreights of the S.S. Admiralty Flyer, 280 F. Supp.
607, 612 (S.D.N.Y. 1968); 2B Benedict on Admiralty,
supra, § 6, at 53 (citing Luckenbach as the leading case
on this issue); Poor on Charter Parties, supra, § 8, at 28
(same). This rule serves to protect both the vessel
owner 8 who is able to regain "control of his vessel” by
discharging the cargo, Diana Compania Maritima, 280
F. Supp. at 673, and the cargo owner whose property
will be unloaded at either of the two safest points -- the
loading port or the destination. The Luckenbach rule
draws a reasonable line; once a vessel has put out to
sea, she must continue the voyage and discharge her
cargo before withdrawing from the charter.

[**21] If Cardinal were granted a lien in this case,
however, it would directly conflict with the principles of

 

§ Though Nakamura was not the ultimate owner of the vessel,
it had the rights of the owner in this regard. Indeed, the
charter referred to Nakamura as the “disponent owner.”

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 12 of 17

Page 11 of 16

744 F.2d 461, “468; 1984 U.S. App. LEXIS 17484, **21

Luckenbach and effectively torpedo the owner's right of
withdrawal at the loading port. Once a charterer (in this
case, Clover) allowed some cargo on board, the
subcharterer’s (or shipper's) lien would attach to ensure
the carriage of the cargo. Even though the owner (or
[*469] “disponent owner" Nakamura) ° had received no
pay from its charterer and had entered into no
agreements with the subcharterer, the owner could not
reland the cargo. We are not prepared thus to sink the
good ship Luckenbach, Cardinal is not entitled to a lien
against the Seisho Maru. 1°

(b) Prohibition-of-Lien Clause

The Prohibition-of-Lien clause in the two["*22] time
charters provides an additional ground for rejecting a
lien in this case. In The Schooner Freeman, the
Supreme Court noted that it is "a just and reasonable
implication of law that HN7|#] the general owner
assents to the creation of liens" by the "special owner.”
59 U.S. (18 How.) at 190, 15 L. Ed. 3417. The general
owner, however, can effectively negate that implication
of assent by the inclusion of a clause prohibiting
contract liens. See The Valencia, 165 U.S. 264, 17 S.
Ct. 323, 41 L. Ed. 710 (1897); The Kate, 164 U.S. 458,
17_S. Ct_ 135, 471 L. Ed. 512 (1896); United States v.
S.S. Lucie Schulte, 343 F.2d at 900-901, Gilmore &
Black, supra, § 9-39, at 668-69, § 9-46a, at 687-88.

 

Clause 18 of the Aizawa-Nakamura and Nakamura-
Clover charters is the standard New York Produce
Exchange provision, which has been enforced in a
myriad of decisions. See, e.g., Walsh Stevedoring v.
M/S Slagen, 361 F.2d 478, 479 (5th Cir. 1966); Schilling
v. AYS D/S Dannebrog, 320 F.2d 628, 632 (2d Cir.
1963), Most of the cases involved materiaimen who had
furnished repairs and supplies to a[**23] ship under
charter. Those cases are not particularly enlightening
here because they turn on a construction of the
Maritime Lien Act, 46 U.S.C. § 971 ef seq., which
specifically addresses materialmen's liens. See infra at
slip op. 380-381; TTT Stevedores of Texas v. M/V Jagat
Vijeta, 696 F.2d 1135, 1139 and n. 2 (Sth Cir. 1983);
Walsh Stevedoring, 361 F.2d at 479.

However, in The Lucie Schulte, the Second Circuit held

 

* Record at 167; see supra note 8.

Incidentally, the parties have cited -- and our own research
has dredged up -- no cases in which a subcharterer obtained a
lien because the owner had exercised its right of withdrawal at
the loading port.

that the Prohibition-of-Lien clause also limits a
charterer’s authority to subject the vessel to liens arising
out of contracts of affreightment. 343 F.2d at 900-907.
The shipowner (Schulte & Bruns) had time-chartered
the S.S. Lucie Schulte to Three Bays Corporation. The
charter contained exactly the same anti-lien provision as
appears in our case. '! Three Bays subsequently
contracted with the United States Government to ship
cargo on the Lucie Schulte. However, Three Bays
overcharged its shipper. Eventually, the government
discovered the error and brought an action in rem to
recover the excess tariffs. The court held that the anti-
lien clause in the head charter precluded [**24] a
maritime lien against the vessel:
Although the prime purpose of the clause may have
been to trigger the pertinent provision of the Lien
Act, we perceive no tenable ground for narrowing
the broad language to materialmen's liens. Neither
do we see any basis, either in policy or in authority,
why an owner should be forbidden to protect
himself against the creation of liens by a charterer
under contracts of affreightment if he sufficiently
brings the charterer's lack of authority home to the
shipper.

343 F.2d at 901.

We agree that HN8(F] an owner should be able to
shield himself against liens if he gives sufficient notice to
shippers and subcharterers. 12 The question becomes
whether the notice was sufficient -- or, more [**25]
precisely, whether the charterer, at the time it [*470]
chartered the vessel, "knew, or by reasonable diligence
could have ascertained," that the ship was already
under charter and that the charter contained a
Prohibition-of-Lien clause. The Kate, 164 U.S. at 470,
17 S. Ct. at 140; The Lucie Schulte, 343 F.2d at 907.
The party entering a contract has a duty of inquiry. See
Gilmore & Black, at 672, 687-88. If he later seeks a lien

 

The charter provided:

Charterers will not suffer, nor permit to be continued, any
lien or encumbrance incurred by them or their agents,
which might have priority over the title and interest of the
owners in the vessel.

343 F.2d at 898.

12 We speak only of contract liens. The owner cannot use an
anti-lien clause to prevent tort claimants from asserting a lien
against the vessel. See Gilmore & Black, supra, at 668.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 13 of 17

Page 12 of 16

744 F.2d 461, *470; 1984 U.S. App. LEXIS 17484, **25

for breach of that contract, he must meet the burden of
showing that diligent inquiry would not have informed
him of the higher charter or the anti-lien clause. See
The Lucie Schulte, 343 F.2d at 907. The trial court
found nothing in the record before it to indicate that
Cardinal did not know and could not by reasonable
diligence have discovered the Nakamura-Clover charter
or Clause 18. Thus, Cardinal failed to bear its burden of
proof on this matter.

["*26] Cardinal responds, however, that the rule of The
Lucie Schulte should no longer apply. It points out that
Congress amended the Maritime Lien Act in 1971,
repealing a provision that required materiaimen to
exercise due diligence in ascertaining the terms of the
ship's charterparty. See Pub.L. No. 92-79 (1971),
amending 46 U.S.C. § 973. Cardinal argues that that
amendment undermines the reasoning of The Lucie
Schulte.

We disagree. The amendment certainly affected the
power of the materialman to acquire a maritime lien, see
Atlantic and Gulf Stevedores v. M/V Grand Loyalty, 608
F.2d 197, 201-202 n. 7 (Sth Cir.1979); but it had no
effect on other contractors. The Maritime Lien Act
delineated the rights only of materialmen. When
enacted in 1910, it may have subsumed (and perhaps
modified 3) more ancient principles respecting maritime
liens. However, it has never purported to govern the
shipper's or subcharterer's lien. See Gilmore & Black,
supra, at 687. Thus, the amendment in 1971 had no
direct bearing on the effectiveness of a Prohibition-of-
Lien clause vis-a-vis the claim of a subcharterer.

[**27] Moreover, the legislative policy supporting the
amendment has much less force in the case of non-
materialmen. The House Report on the 1971 bill
pointed out that the materialman needs protection from
anti-lien clauses because he works under great time
pressure and usually does not have time to investigate
the authority of a charterer:
Testimony at the hearings on the bill would indicate
that this problem is primarily encountered with
foreign-flag vessels chartered to foreign operators.
In order to protect themselves, the American
materialman must ascertain whether a_ vessel
requesting necessaries is under charter and if so,
whether the charter contains a “no lien provision."
Alternatively, he can make a credit check on the
financial responsibility of the vessel operator.

 

13 See Gilmore & Black, supra, § 9-44 at 677 (specific form of
anti-lien clause required).

Generally, a vessel requiring necessaries is unable
to give sufficient notice so that the American
materialman can do either, and he usually ends up
assuming the risk that his bill will be paid.

After careful consideration of the entire record, your
Committee has concluded that, as a matter of
equity, the owner should bear the loss in such a
situation.

As a practical matter, the owner can more
easily [**28] protect himself contractually by bonds
or otherwise at the time he charters the vessel, than
the American materialman who _ furnishes
necessaries to a vessel under great economic
pressure to put back to sea.

H.R. Report No. 92-340, reprinted in 1971 U.S.Code
Cong. & Ad.News, 92nd Cong., 1st Sess., 1363, 1364,
1365. A would-be charterer, by contrast, is under much
less time pressure and has earlier notice of his need to
obtain a vessel. Consequently, he has greater freedom
to conduct an adequate inquiry. Furthermore, the
corporations that typically charter vessels are more
sophisticated and have greater resources to devote to
an investigation than has the local materialman. Cf The
Lucie Schulte, 343 F.2d at 901. As between a
shipowner, charterer and subcharterer, it is not so
obvious that the owner should bear all risks. Permitting
a contractual allocation of risks between these parties is
much {[*471] more equitable than in the case of
shipowner and materialman.

The Prohibition-of-Lien clause still serves a valid
purpose. It encourages freer trade in the chartering and
subchartering of vessels. Owners will be more likely to
permit their [**29] charterers to enter freely into
contracts of affreightment if the owners know that no
"secret liens" will arise from obscure provisions in sub-
agreements.

More important, the duty of inquiry that has been placed
on shippers and charterers still serves a valid goal. It
prevents them from "shutting their eyes" to facts that
they could easily discover. See Gilmore & Black, supra,
at 672. Because there are no strong counterreasons for
shielding these parties from such an obligation, we hold
that the rule of The Lucie Schulte is still binding.

Thus, Cardinal had the burden of showing that a
reasonable inquiry would not have brought the anti-lien
clause to surface. It failed to meet that burden, so its
lien must likewise fail. The judgment of the trial court is

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 14 of 17

Page 13 of 16

744 F.2d 461, *471; 1984 U.S. App. LEXIS 17484, **29

AFFIRMED.

Now, leaving Oxeloesund, Sweden, we return to the
treacherous Atlantic and point our bow te the south. We
are bound to round the Cape of Good Hope and set sail
for the fabled Orient -- our destination: Djakarta,
Indonesia.

ll. THE GOVERNMENT OF THE REPUBLIC OF
INDONESIA AND BANDAN URUSAN LOGISTIK v. M/V
GLAFKOS AND GLAFKOS SHIPPING

This case, like the preceding one, involves a veritable
Jacob's [**30] ladder of interlocking charters and sub-
charters, Glafkos Shipping Company, Ltd. ("Glafkos
Shipping") owns the M/V Glafkos. The company time-
chartered the Glafkos to Forestships International Ltd.
("Forestships”) for a term of eight to eleven months.
Forestships subsequently time-chartered the vessel to
Claybridge Shipping Co. S.A. ("Claybridge") for "one
time chartered trip." Both of these charters were on the
New York Produce Exchange form and contained
"Clause 18", the Prohibition-of-Lien provision. ‘4

[**31] They also provided that Glafkos Shipping would
appoint the Master of the ship, who was to authorize
charterers to issue bills of lading on his behalf.
Amendment 33 to the Glafkos Shipping-Forestships
Charter provided:
The Master to authorize in writing the Charterers
and/or their Agents to sign Bills of Lading on his
behalf. Bills of Lading to be signed by the
Charterers and/or their Agents only if in conformity
with the Mate's Receipts. 15

 

14 Again, the clause provides:

18. That the Owners shall have a lien upon all cargoes, and
all sub-freights for any amounts due under this Charter,
including General Average contributions, and the Charterers to
have a lien on the Ship for all monies paid in advance and not
earned, and any overpaid hire or excess deposit to be
returned at once. Charterers will not suffer, nor permit to be
continued, any lien or encumbrance incurred by them or their
agents, which might have priority over the title and interest of
the owners in the vessel.

% Amendment 41 to the Forestships-Claybridge charter
provided:

If required by Charterers and/or their Agents, Master to
authorize Charterers or their Agents to sign Bills of
Lading provided in accordance with tally clerks and/or
mates receipts.

Record at 93,

On December 3, 1979, Claybridge substituted the M/V
Glafkos for the M/V Pamela, which it had previously
chartered to the Government of the Republic of
Indonesia ("Indonesia") under a voyage charter dated
November 15, 1979. The terms of the voyage charter
continued to apply, except [32] that the Glafkos was
now the vessel to be used by Indonesia.

The charter made the Glafkos available for a single
voyage to carry rice from the southern United States to
Indonesia. Freight was to be paid by the Indonesian
government to Claybridge on the basis of a calculated
price per ton of cargo. Indonesia [*472] also agreed to
pay Claybridge demurrage of $8,500 per day, and
Claybridge agreed to pay Indonesia dispatch of $4,250
per day. '© Clause 6 of the charterparty provided:
"Vessel to have a lien on the cargo for all freight, dead
freight, demurrage or average.”

(**33] Badan Urusan Logistik (“Bulog") was the
consignee of the rice cargo. According to the affidavit of
Frederick Toding, a Bulog representative, “the M/V
Glafkos carried 509,263 bags of rice between Lake
Charles, Louisiana, and [Djakarta], Indonesia in early
1980 pursuant to [the voyage charter]." Bills of lading
covering the shipment were issued (apparently to the
shipper, the East Asiatic Company 17). Lake City
Stevedores, agents of Claybridge, signed the bills "For
the Master." The bills expressly incorporated the terms
of the “covering charter party":
All terms, conditions and exceptions as per
covering charter party and any addenda thereto, to
be considered as incorporated herein as if fully
written; anything to the contrary contained in this bill
of lading notwithstanding.

(**34] The Louisiana rice arrived in Djakarta in
February, 1980. However, Indonesia and Bulog

 

16 Demurrage is compensation of the "shipowner” for days that
the ship lies useless at port because loading or unloading of
cargo has proceeded more slowly than expected. Dispatch is
the complementary payment to the charterer for loading or
unloading the ship more rapidly than expected. Under the
terms of the Claybridge-Indonesia charter, the parties agreed
that loading and discharge would proceed at a minimum rate
of 1,000 metric tons per working day (700 tons per working
day if the discharge port were Cirebon).

17 The history of these bills of lading is none too clear. The
plaintiffs-appellants refer to the bills only in their Reply Brief
and without giving any discussion of their issuance, transfer,
or presentment. All that we know is gleaned from the face of
the documents.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 15 of 17

Page 14 of 16

744 F.2d 461, “472; 1984 U.S. App. LEXIS 17484, **34

contend that the cargo was damaged. In addition, they
allege that 23 days, 22 hours, and 57 minutes were
saved by rapid loading and discharge of the cargo,
entitling the plaintiffs to $101,814.05 in dispatch money.

Unfortunately, Claybridge filed for bankruptcy in the
spring of 1980, before the plaintiffs could collect.
Therefore, Indonesia and Bulog brought an action for
cargo damage and dispatch against Glafkos Shipping,
Claybridge, and Kontozamis Shipping (an alleged agent
of Glafkos Shipping) in personam. They also brought an
action in rem against the M/V Gilafkos, asserting a
maritime lien. After the case was filed in district court,
the plaintiffs settled their claim for cargo damage. In
addition, the trial court dismissed Claybridge and
Kontozamis as parties defendant. Thus, the only
remaining issues concern the claim for dispatch brought
against Glafkos Shipping and its vessel. On September
10, 1982, Glafkos Shipping filed a Motion for Summary
Judgment, seeking to dismiss the dispatch claim. The
plaintiffs filed a Crossmotion for Summary Judgment,
seeking enforcement of the [**35] claim. The court
granted the defendant's motion on the ground that
plaintiffs could assert no lien against the vessel. 553 F.
Supp. 272. The plaintiffs have appealed from that
judgment.

Again, the central question on appeal is whether a lien
could arise under these circumstances. Glafkos
Shipping also contends that if the lien was invalid, then
the plaintiffs are liable for attorney's fees as damages
resulting from the wrongful seizure of the Glafkos. We
hold that the Prohibition-of-Lien clause precludes the
lien, but that Glafkos Shipping is not entitled to
attorney's fees.

A. The Lien

lf a lien could be asserted in this case, it would arise
under an argument similar to that outlined in Cardinal
Shipping v. M/S Seisho Maru. Claybridge was entrusted
with the use of the Glafkos. Therefore, it could arguably
enter into a contract of affreightment subjecting the
vessel to maritime liens. See The Schooner Freeman v.
Buckingham, 59 U.S. (18 How.) at 190, 15 L. Ed. 341;
The Lucie Schulte, 343 F.2d at 900. Claybridge's failure
to pay dispatch would, then, amount to ["473] a breach
of the charter, entitling the plaintiffs [**36] to alien. As
in Cardinal Shipping and The Lucie Schulte, however,
the first question becomes whether the anti-lien clause
in the time charters effectively stripped Claybridge of the
power to incur liens,

Claybridge attempts to avoid this reef by taking a

broader reach and characterizing the dispatch obligation
as one arising initially between the vessel and the cargo
owner. The anti-lien clause only bars liens incurred by
the charterer (or his agents). Claybridge argues that the
vessel itself incurred the lien in the first instance, and,
therefore, that Clause 18 does not apply. Claybridge
relies on The Corvus, 282 F. 939 (D.Md.1922), affd,
288 F. 973 (4th Cir. 1923), in which the district court 18
concluded that contractual obligations for dispatch and
demurrage are "reciprocal" in the sense that the party
who would pay demurrage is also the proper recipient of
dispatch when it is earned. 282 F. at 940. The owners
19 of the vessel had entered into a voyage charterparty
with Universal Transportation Company ("Universal" or
“charterer"). The charter contemplated the carriage of
coal for one voyage and provided [**37] that the
owners could collect demurrage if the vessel were held
too long in port. On the other hand, the charter provided
that the owners would pay dispatch if the vessel were
unloaded mere quickly than expected. The cargo was
shipped, dispatch was earned, and the consignee 2°
brought an action in rem to recover the dispatch
amounts due. At trial, a question arose about who was
entitled to the dispatch -- the charterer or the consignee.
The court concluded that the consignee had the right to
collect dispatch because it would have been liable for
demurrage. 21 it was entitled to a lien in the action
because the shipowners had breached their charter. /d.

Nothing in the case [**38] suggests that the plaintiff
would have a lien if the shipowner had not contracted to
pay dispatch. HNO[#] The mere fact that the owner has
a right to demurrage, even one secured by a lien on the
cargo, does not automatically give a right to dispatch.
There must be a contractual agreement to pay the
dispatch.

Moreover, the case does not hold that every right to
dispatch confers a lien. It merely holds that where the
owner has breached his own contract for dispatch, a lien
arises, Thus, The Corvus does not govern our case.
Claybridge undertook the dispatch obligation in a
subcharter to which Glafkos Shipping was not a party.

 

1%8The Court of Appeals affirmed the trial court on this issue,
288 F. at 974, but the basic reasoning is stated in the district
court opinion.

19 Oddly, neither opinion names them.
26 Direzione Generale Combusiilibi.

21 The charterparty expressly provided a lien on the cargo for
demurrage.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 16 of 17

Page 15 of 16

744 F.2d 461, *473; 1984 U.S. App. LEXIS 17484, **38

There is no evidence that the shipowner was even
aware of the agreement. Ifa lien arose at all, it arose by
virtue of the charterer's arguable authority to bind the
ship to contracts of affreightment. See The Lucie
Schulte, 343 F.2d at 900. 2?

[**39] [*474] Thus, the currents of inevitability drive
us back upon the reef that the plaintiffs hoped to skirt.
We must ask whether the anti-lien clause in the Glafkos
Shipping-Forestships charter and the Forestships-
Claybridge charter precludes the plaintiffs’ action
against the vessel. The clause in each charter is the
same New York Produce Exchange provision that we
held to be effective in Cardinal Shipping. Here, as in
Cardinal, the clause appeared in the time charters under
which Claybridge took possession of the vessel.
Therefore, the question becomes whether the plaintiffs
knew or could have ascertained that the Glafkos was

 

22 The plaintiffs also urge that a lien arose from the breach
because bills of lading were signed “For the Master" by Lake
City Stevedores. The bills expressly incorporated the covering
charter -- including presumably the voyage charter and its
dispatch terms. Therefore, Claybridge contends that the
owner (through its agents) signed and became a party to bills
of lading containing those terms. See The Capitaine Faure.
10 F.2d 950, 954 (2d Cir.1926): Poor on Charter Parties,
supra, § 10, at 33.

The weakness in this argument is that Claybridge has never
proved the agency. Clause 33 of the Glafkos Shipping-
Forestships time charter provided that charterers would be
authorized to sign bills of lading for the Master if the Master
gave authorization in writing. See Record at 81. We can find
no evidence in the record -- nor have the plaintiffs contended
in their pleadings at trial or on appeal -- that the Master gave
such authorization. Claybridge has the burden of proving
authority to sign the bills for Master and owner. See
Associated Metals & Minerals v. SS Portoria, 484 F.2d 460,
462 (5th Cir. 1973). It failed to meet that burden.

Of course, some cases have held that even if a signature "For
the Master’ is not authorized, the bills may be "ratified" when
cargo is loaded and shipped aboard the vessel. At that point, a
breach of the terms in the bills of lading may give rise to a lien
against the vessel. See Demsey & Associates v. SS Sea Star,
461 F.2d 1009, 1015 (2d Cir.1972). Tube Products of india v.
S.S. Rio Grande, 334 F. Supp. 1039, 1047 (S.D.N.¥.1971),
United Nations Children's Fund v. S/S Nordstern, 251 F. Supp.
833, 837 (S.D.N_Y.1965). However, this liability is but a variant
of the charterer's ability to bind the vessel to contracts of
affreightment. Thus, his authority may be constrained by a
Prohibition-of-Lien clause. See The Lucie Schulte, 343 F.2d
at 898 (breach of bill-of-lading contracts); Gilmore & Black,
Supra, at 687.

under charter and that the charter contained a
Prohibition-of-Lien clause. The plaintiffs have the
burden of proving that deligent inquiry would has been
unavailing. See supra [Slip Op.] at 382.

Again, they have failed to put forward any convincing
evidence on this score. Their sole argument is that the
Glafkos Shipping-Forestships charter was expressly
secretive. Amendment 70 to that charter provides: "This
fixture to be kept strictly private and confidential."
Record at 85. The plaintiffs claim that diligent inquiry
could not have [**40] discovered such a confidential
document.

They have not argued, however, that the Forestships-
Claybridge subcharter contains a similar “secrecy
clause." Nor can we find one. Thus, they have given no
reason why they could not discover the anti-lien
provision contained in the subcharter. Awareness of that
clause alone would have been sufficient to put the
plaintiffs on notice as to the constraints on Claybridge's
authority. This is particularly true since Claybridge was
the very "Charterer" referred to in Clause 18 of that
subcharter. In sum, plaintiffs did not sufficiently carry
their burden of proof. Clause 18 bars their purported
lien,

B. Attorney's Fees

Glafkos Shipping brings a cross-appeal seeking
attorney's fees on the ground that Indonesia and Bulog
wrongfully seized the Glafkos. 2° The shipowner argues
that such fees are a basic element of damages for the
tort of wrongful seizure.

(**41] Without deciding whether there was a wrongful
seizure, we hold that the claim for attorney's fees is
unsupported. HN10[#] In order to collect fees, the
plaintiff must prove that the party seizing the vessel
acted in bad faith, with malice, or with wanton disregard
for the rights of his opponent. See Frontera Fruit v.
Dowling, 91 F.2d 293, 297 (5th Cir.1937); see also
Platoro Ltd. v. Unidentified Remains of a Vessel, 695
F.2d 893, 905-906 (Sth Cir.1983); Noritake Co. v. M/V
Hellenic Champion. 627 F.2d 724, 730-31 n._3 (3th
Cir.1980). The pleadings of Glafkos Shipping did not
allege, and the company has not proven, any acts of
bad faith, wantonness, or malice on the part of

 

23 Glafkos Shipping sought attorney's fees in the trial court.
See Defendant's Answer, Record at 43. The court ordered
Indonesia and Bulog to post bond to secure the wrongful
seizure claim, but it never ruled on that claim.

Markus Oberg
Case 3:19-cv-01671-BR Document 21-1 Filed 10/18/19 Page 17 of 17

Page 16 of 16

744 F.2d 461, *474: 1984 U.S. App. LEXIS 17484, "*41

Indonesia and Bulog.

The owner argues that the Supreme Court did not
require bad faith in awarding fees in The Apollon, 22
U.S. (9 Wheat) 362, 372, 6 L. Ed. 111 (1824); see also
Ocean Ship Supply v. M/VV_Leah, 1982 A.M.C. 2740,
2751 (C.D.S.C.1982). It contends that the Court recently
explained The Apollon as drawing a line between fees
awarded as "costs" and those awarded as "damages,"
bad faith not being required for the latter. [**42] See
Vaughan v. Atkinson, 369 U.S. 527, 530, 8 L. Ed. 2d 88,
82 S. Ct. 997 (1962) (discussing attorney's fees in the
context of a seaman's suit for maintenance and cure).
The Vaughan court, however, never explicitly declared
that bad faith was not required; on the contrary, it
emphasized that [*475] the defendant had been
“callous. . willful and persistent" and that his
"recalcitrance" had forced the plaintiff "to hire a lawyer
and go to court to get what was plainly owed him." /d,_ at
530-31, 82 S. Ct at 999-1000; Gilmore & Black, supra,
at 313. This Court has read Vaughan to require bad
faith, see Noritake, 627 F.2d 724 at 731 n. 5, and we
have required bad faith or malice long since The Apollon
was decided. See Frontera Fruit; Platoro Ltd.; Noritake.

In this case, there was a bona fide dispute over the
validity of Indonesia's and Bulog's lien. Given the
scarcity of Fifth Circuit precedent in this area, the parties
could have legitimately and honestly believed that a lien
would stand up. There is no evidence of wantonness,
bad faith, or malice. Thus, the record does not support
an award of attorney's [**43] fees.

Glafkos Shipping may sail away on its vessel but not
with the lienors' dollar nailed to the mast.

AFFIRMED.

Concur by: RUBIN

Concur

 

RUBIN, Judge, concurring.

Bound by the decision in Frontera Fruit Co., Inc. v.
Dowling, ' [**44] | concur in the denial of attorney's
fees as well as in the remainder of the opinion. A half
century ago, in that case, we denied damages for
wrongful libel of a vessel save when the seizure resulted
from bad faith, malice, or gross negligence. 2 Incidental

 

199 F.2d 293 (Sth Cir.1937).

thereto, on the same grounds we denied recovery for
attorney's fees incurred in obtaining the release of the
vessel seized, without differentiating between attorney's
fees and other damages. The sum sought for fees was
only $300. Now, securing release of a vessel may
occasion the payment of attorney's fees in amounts
never dreamed of in 1937. It is time to reconsider
whether wrongful seizure, even if provoked in good
faith, should not entail liability for attorney's fees, by
statute if need be. Those who, like seamen, are exempt
from providing security, should, of course, retain their
privileged status.

 

End of Document

 

2td., 91 F.2d at 297.

Markus Oberg
